--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.15


CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is made and entered into as of February
1, 2012 (“Effective Date”) by and between GraphOn Corporation (“Company”). And
Steven Ledger/Tamalpais Partners LLC (“Consultant”). Company desires to retain
Consultant as an independent contractor to perform consulting services for the
Company and Consultant is willing to perform such services, on terms set forth
more fully below. In consideration of the mutual promises contained herein, the
parties agree as follows:
 
1.  
SERVICES AND COMPENSATION

 
 
(a) Consultant will perform for Company the services (“Services”) described in
Exhibit A, attached hereto, in accordance with and on the schedule specified
therein.
 
 
(b) Company will pay Consultant the compensation set forth in Exhibit A for the
performance of the Services.
 
 
2.  
CONFIDENTIALITY

 
 
(a) Definition.                      “Confidential Information” means any
Company proprietary information, technical data, trade secrets of know-how,
including, but not limited to, research, product plans, products, services,
formulas, technology, designs, drawing, engineering, hardware configuration
information, marketing, finances of other business information disclosed by
Company either directly or indirectly in writing, orally or by drawings or
inspection of parts of equipment.
 
 
(b) Non-Use, Non-Disclosure and Standstill.  Consultant will not, during or
after the term of this Agreement, use Company’s Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of
Company or disclose Company’s Confidential Information to any third party. It is
understood that said Confidential Information will remain the sole property of
Company. Consultant will take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information including, but not
limited to, having each employee of Consultant, if any, with access to
Confidential Information, enter into a written nondisclosure agreement
containing provisions in Company’s favor substantially similar to, and no less
protective of Company than Sections 2, 3 and 4 of this Agreement. Confidential
Information does not include information which is known to Consultant at the
time of disclosure to Consultant by Company as evidenced by written records of
Consultant, has become publicly known and made generally available through no
wrongful act of Consultant, or has been rightfully received by Consultant from a
third party who is authorized to make such disclosure. Consultant acknowledges
his/its obligations under federal and state securities laws not to trade in the
Company’s securities when in the possession of material non-public information
regarding the Company, its subsidiaries and affiliates. Further, the Consultant
hereby agrees not to buy, sell, or enter into any transactions, agreements, or
arrangements in or relating to securities, bank debt, instruments or interests
of the Company during the period that Consultant is in possession of any
Confidential Information for so long as such Confidential
 

 
 

--------------------------------------------------------------------------------

 

Information remains material non-public information regarding the Company, its
subsidiaries and affiliates. Without Company’s prior written approval,
Consultant will not directly or indirectly disclose to anyone the existence of
this Agreement or the fact that Consultant has this arrangement with Company.
Consultant also recognizes and agrees that Consultant has no expectation of
privacy with respect to Company’s telecommunications, networking or information
processing systems (including, without limitation, stored computer files, email
messages and voice messages) and that Consultant’s activity, and any files of
messages, on or using any of those systems may be monitored at any time without
notice.
 
 
(c)  Former Employer’s Confidential Information.  Consultant will not, during
the term of this Agreement, improperly use or disclose any proprietary
information or trade secrets of any former or current employer or other person
or entity with which Consultant has an agreement or duty to keep in confidence
information acquired by Consultant, if any, and Consultant will not bring onto
the premises of Company any unpublished document or proprietary information
belonging to such employer, person or entity unless consented to in writing by
such employer, person or entity. Consultant will indemnify Company and hold it
harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorney’s fees and costs of suit, arising out of or in
connection with any violation or claimed violation of a third party’s rights
resulting in whole or in part form Company’s use of the work product of
Consultant under this Agreement.
 
 
(d) Third party Confidential Information.  Consultant recognizes that Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. Consultant owes Company and such third parties, during the
term of this Agreement and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary for carrying
out the Services for Company consistent with Company’s agreement with such third
party.
 
 
(e) Return of Materials.  Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to Company all of Company’s
property or Confidential Information that Consultant may have in Consultant’s
possession or control, expect that Consultant may keep personal copies of its
compensation records and this Agreement.
 
 
(f) Non-Solicit.  As additional protection for Confidential Information, during
the period over which Consultant is (or is supposed to be) providing Services
and for one year thereafter, Consultant will not directly or indirectly
encourage or solicit any employee or consultant of Company to leave Company for
any reason.
 
 
3.  
OWNERSHIP

 
 
(a) Assignment. All copyrightable materials, notes, records, drawings, designs,
inventions, improvements, developments, discoveries and trade secrets
(collectively, “Inventions”) conceived, made or discovered by Consultant, solely
or in collaboration with
 

 
2

--------------------------------------------------------------------------------

 
Exhibit 10.15

others, during the period of this Agreement which relate in any manner to the
business of Company that Consultant may be directed to undertake, investigate or
experiment with, or which Consultant may become associated with in work,
investigation or experimentation in the line of business of Company in
performing the Services hereunder, are the sole property of Company. Consultant
will assign (or cause to be assigned) and does hereby assign fully to Company
all Inventions and any copyrights, patent rights, mask work rights or other
intellectual property rights relating thereto. To the extent allowed by law, all
Inventions which constitute original works of authorship (solely or jointly with
others) within the scope of and during the term hereof which qualify for
protection by copyright are “works made for hire” as that term is defined in the
United States Copyright Act.
 
 
(b) Moral Rights.  To the extent allowed by law, Section 3(a) includes all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as or referred to as “moral rights,” “artist’s rights,” “droit
moral,” or the like. To the extent any of the foregoing is ineffective under
applicable law, Consultant hereby provides any and all ratifications and
consents necessary to accomplish the purposes of the foregoing to the extent
possible. Consultant will confirm any such ratifications and consents from time
to time as requested by Company. If any other person provides any Services,
Consultant will obtain the foregoing ratifications, consents and authorization
from such person for Company’s exclusive benefit.
 
 
(c) Further Assurances.  Consultant will assist Company, or its designee, at
Company’s expense, in every proper way to secure Company’s rights in the
Inventions and any copyrights, patent rights, mask worth rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to Company of all pertinent information and data with
respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which Company deems necessary in order to
apply for and obtain such rights and in order to assign and convey to Company,
its successors, assigns and nominees the sole and exclusive right, title and
interest in and to such Inventions, and any copyrights, patent rights, mask work
rights or other intellectual property rights relating thereto. Consultant’s
obligation to execute or cause to be executed, when it is Consultant’s power to
do so, any such instrument or papers will continue after termination of this
Agreement.
 
 
(d) Pre-Existing Materials.  If in the course of performing the Services,
Consultant incorporates into any Invention developed hereunder any invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, (i) Consultant will
inform Company, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention; and (ii) Company is hereby granted and will have a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license to make, have made,
reproduce, modify and make derivative works of, use, sell, distribute and import
such item as part of or in connection with
 

 
3

--------------------------------------------------------------------------------

 

such Invention. Consultant will not incorporate any invention, improvement,
development, concept, discovery or other proprietary information owned by any
third party into any Invention without Company’s prior written permission.
 
 
(e) Attorney in Fact.  If Company is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to Company above, then Consultant
hereby irrevocably designates and appoints Company and its duly authorized
officers and agents as Consultant’s agent an attorney in fact, to act for and in
Consultant’s behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
patents, copyright and mask work registrations thereon with the same legal force
and effect as if executed by Consultant.
 
 
4.  
CONSULTANT OBLIGATIONS

 
 
(a) Conflicting Obligations.  Consultant certifies that Consultant has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Consultant from complying
with the provisions hereof, and further certifies that Consultant will not enter
into any such conflicting agreement during the term of this Agreement.
 
 
(b) Warranty.  Consultant warrants that: (i) the Services will be performed in a
professional and workmanlike manner; (ii) all work under this Agreement will be
Consultant’s original work and to the knowledge of Consultant, none of the
Services or Inventions or any development, use, production, distribution or
exploitation thereof will infringe, misappropriate or violate any intellectual
property or other right of any person or entity (including, without limitation,
Consultant); and (iii) Consultant has the full right to allow it to provide the
Company with the assignments and rights provided for herein.
 
 
5.  
TERM AND TERMINATION

 
 
(a) Term and Termination.  This Agreement will commence on the Effective Date
and will continue for the term specified in Exhibit A, unless earlier terminated
as provided below. Exhibit A may specify a Services start date if the
commencement of Services by Consultant will be later than the Effective date of
this Agreement. If either party materially breaches a material provision of this
Agreement, the other party may terminate this Agreement upon five days’ notice
unless the breach is cured with in the notice period. Company also may terminate
this Agreement at any time, with or without cause, upon ten days’ notice, but,
if (and only if) without cause, Company will upon termination pay Consultant all
unpaid amounts due for Services through January 31, 2013. Upon receipt of notice
of termination, Consultant will stop all Services not expressly authorized by
Company.
 
 
(b) Survival.  Upon termination all rights and duties of the parties toward each
other will cease except:
 

 
4

--------------------------------------------------------------------------------

 

 
(i) Company will be obliged to pay, within 30 days of the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by Company before the termination date and related expenses, if any, in
accordance with the provisions of Section 1 (Services and Compensation) hereof;
and
 
 
(ii) Sections 2 (Confidentiality), 3 (Ownership), 5(b) (Survival), 6
(Assignment), 7 (Independent Contractor), 8 (Benefits), 10 (Governing Law), 11
(Entire Agreement), 12 (Attorney’s Fees) and 13 (Severability) will survive
termination of this Agreement and any remedies for breach of this Agreement will
survive any termination or expiration. Company may communicate such obligations
to any other (or potential) client or employer of Consultant.
 
 
6.  
ASSIGNMENT

This Agreement and the Services contemplated hereunder are personal to
Consultant and Consultant will not have the right or ability to assign,
transfer, or subcontract any obligations under this Agreement without the
express prior written consent of Company. Any attempt to do so will be void.
7.  
INDEPENDENT CONTRACTOR

It is the express intention of the parties that Consultant is an independent
contractor. Nothing in this Agreement will in any way be construed to constitute
Consultant as an agent, employee or representative of Company, but Consultant
will perform the Services hereunder as an independent contractor. Consultant
will furnish (or reimburse Company for) all tools and materials necessary to
accomplish the Services contemplated by this Agreement, and will incur all
expenses associated with Consultant’s performance, except as expressly provided
for on Exhibit A of this Agreement. Consultant will report as income all
compensation received by Consultant pursuant to this Agreement, and Consultant
will pay all self-employment and other taxes thereon. Consultant will indemnify
and hold harmless Company and its directors, officers, and employees from and
against all taxes, losses, damages, liabilities, costs and expenses, including
attorney’s fees and other legal expenses, arising directly or indirectly from
(i) any negligent, reckless or intentionally wrongful act of Consultant of
Consultant’s employees, contractors, representatives or agents, (ii) a
determination by a court or agency that the Consultant is not an independent
contractor, or (iii) any breach by Consultant or Consultant’s employees,
contractors, representatives or agents of any of the covenants contained in this
Agreement.
8. BENEFITS
It is the intent of the parties hereto that Consultant receive no
Company-sponsored benefits from Company either as consultant or employee. Such
benefits include, but are not limited to, paid vacation, sick leave, medical
insurance, workers compensation insurance, and 401(k) participation. If
Consultant is reclassified by a state or federal agency or court as an employee,
Consultant will become a reclassified employee and will receive no benefits
except those mandated by state or federal law, even if by the terms of Company’s
benefit plans in effect

 
5

--------------------------------------------------------------------------------

 

at the time of such reclassification Consultant would otherwise be eligible for
such benefits.
9. OTHER AGREEMENTS AND POLICIES
Before performing any Services hereunder, Consultant will review and agree to
comply with Company’s Policy Against Insider Trading.
10.  
GOVERNING LAW

This Agreement will be governed by the laws of the State of California. Unless
otherwise elected by Company in writing for a particular instance (which Company
may do at its option), the sole jurisdiction and venue for actions related to
the subject matter of this Agreement will be the state and federal courts having
within their jurisdiction the location of Company’s headquarters. Each party
consents to the jurisdiction of such courts with respect to any such actions.
Any breach of Section 2 or 3 will cause irreparable harm to Company for which
damages would not be an adequate remedy, and, therefore, Company will be
entitled to injunctive relief, without the necessity of posting a bond, with
respect thereto in addition to any other remedies to which Company is entitled.
11.  
ENTIRE AGREEMENT

This Agreement is the entire agreement of the parties and supersedes any prior
or contemporaneous agreements between them, whether written or oral, with
respect to the subject matter hereof. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto.
12.  
ATTORNEY’S FEES

In any court action at law or equity which is brought by one of the parties to
enforce or interpret the provisions of this agreement, the prevailing party will
be entitled to reasonable attorneys’ fees, in addition to any other relief to
which that party may be entitled.
13.  
SEVERABILITY

The invalidity or unenforceability of any provision of this Agreement, or any
terms thereof, will not affect the validity of this Agreement as a whole, which
will at all times remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


GraphOn Corporation
Steven Ledger
 
Tamalpais Partners LLC
By:
/s/ Eldad Eilam *
 
By:
/s/ Steven A. Ledger
 
Name:
Eldad Eilam
   
Name:
Steven A. Ledger
 
Title:
Acting Chief Executive Officer
   
Title:
Managing Partner
       
Address:
Tamalpais Partners LLC
* Signed on April 4, 2012 to be effective as of February 1, 2012
   
24 Tamalpais Avenue
   
Mill Valley, CA 94941






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------